Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed 5/14/2021 has been received and entered into the present application.
Applicant’s arguments filed 5/14/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Status of Claims
Claims 5-11 are pending.  Claim 8 remains withdrawn.
Claims 5-7 and 9-11 are currently under examination and the subject matter of the present Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. 2012/0165377) in view of Leighton (U.S. 8,765,694) and Brownell et al. (WO 2013/181296).
Takizawa et al. teach a method of reducing visceral fat with administration of an effective mount of the claimed compound or a salt thereof (claims 1-12 and 27).  The present invention may employ a solvate of the compound which includes a hydrate.
Takizawa et al. are silent on the treatment of nonalcoholic fatty liver disease, including nonalcoholic steatohepatitis.
Leighton teaches that adipose tissue has a primary role in the pathogenesis of non-alcoholic fatty acid liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH), namely the central (or upper body) obesity phenotype associated with increased visceral fat.  Even modest increased in visceral fat may cause steatosis (column 2, lines 54-64).
Brownell et al. teaches that both visceral fat and NASH score in liver were decreased with administration of an effective therapy (Table 127, page 226).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the claimed compound to treat nonalcoholic fatty liver disease, including nonalcoholic steatohepatitis.  One would have been motivated to do so because visceral fat accumulation leads to development of NASH, per the teachings of Leighton while Brownell confirms that reduction of visceral fat is associated with a decrease NASH score.  As such, one would have a .

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takizawa et al. (U.S. 2012/0165377) in view of Leighton (U.S. 8,765,694) and Brownell et al. (WO 2013/181296) as applied to claims 5-7, 9 and 11 above, and further in view of Remington’s Pharmaceutical Sciences (Sixteenth Edition; 1980, p.420-425) and Berge et al. ("Pharmaceutical Salts", Journal of Pharmaceutical Sciences, 66(1); 1977:1-19).
The combination of Takizawa et al. (U.S. 2012/0165377) in view of Leighton (U.S. 8,765,694) and Brownell et al. (WO 2013/181296) is set forth supra.  The combination differs by not reciting the salt forms recited in claim 10.
Remington’s Pharmaceutical Sciences (p.420-425) teaches that drugs are formulated into salts to modify the duration of action of a drug; to modify the transportation and distribution of the drug in the body; to reduce toxicity; and to overcome difficulties encountered in pharmaceutical formulation procedures or in the dosage form itself (col.2, p.424, para.1).
Berge et al. teaches a variety of salt forms approved for use by the Food and Drug Administration (FDA) (see Table I, p.2), such as, inter alia, the benzoate salt, citrate salt, hydrochloride salt, malate salt, mesylate salt, nitrate salt, phosphate salt, sulfate salt, tartrate salt, etc.
	One of ordinary skill in the art at the time of the present invention would have found it prima facie obvious to employ a salt formulation of the claimed compound because, as evidenced by Remington’s, pharmaceutical salt formulations are known to modify the duration of action of a drug, modify the transportation and distribution of the drug in the body, reduce toxicity, and to overcome difficulties encountered in pharmaceutical formulation procedures or in the dosage form itself.  Thus, it would have been prima facie obvious to the skilled artisan motivated by any one or more of these factors to formulate a salt form of the claimed compound into a pharmaceutically acceptable salt to enhance the pharmacokinetic parameters of the drug or to reduce the toxicity with the reasonable expectation that the therapeutic benefit prima facie obvious to employ, e.g., the benzoate salt, citrate salt, hydrochloride salt, malate salt, mesylate salt, nitrate salt, phosphate salt, sulfate salt, or tartrate salt, etc. of such a compound because Berge  et al. teaches that these salts are known in the art to be one or more of a finite number of pharmaceutically acceptable salts usable for formulating pharmaceutical compositions at the time of the invention. As a result, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ any of these known pharmaceutically acceptable salts to elicit the advantages disclosed by Remington’s with a reasonable expectation of success because (1) a person with ordinary skill in the art has good reason to pursue known options within his or her technical grasp and (2) Berge et al. teaches the equivalency of such salt forms for pharmaceutical use and (3) Remington’s teaches clear benefits to using pharmaceutical agents in salt form.

Response to Applicant’s Remarks
	Applicant’s main contention is that “the cited references suggest the alleged ‘cause and effect relationship’ between visceral fat and NASH/NAFLD.  Certainly, nothing in the cited references would have suggested to the person skilled in the art that reducing visceral fat would predictably improve NASH/NAFLD.”
	This is unpersuasive.  It appears Applicant is considering the teachings of each of the references in a vacuum.  The rejection as a whole, sets forth the combined teachings of Leighton and Brownell, where as stated in the basis of obviousness, Leighton teaches that visceral fat accumulation leads to the development of NASH and Brownell confirms that reduction of visceral fat is associated with a decrease of NASH score.  Applicant has failed to provide any evidence to the contrary.  The cited Eguchi reference according to Applicant is drawn to a “histopathological activity of NASH.”  The response fails to expand on the relevance of this histopathology.  It is clear that the Eguchi reference is not nearly as direct as those of Leigh and Brownell, combined.
Applicant alleges that “Takizawa does not disclose that its compound is used to treat non-alcoholic fatty liver disease… also does not disclose that tis compound reduces liver fat... [t]here is certainly no disclosure in Leighton that reducing visceral fats causes an improvement in NASH/NAFLD.”  Applicant is reminded that rejections made under 35 U.S.C. 103(a) are based upon the combination of references.  As a result, focusing solely on the discrete teachings of each of the cited references is tantamount to examining each of them inside of a vacuum and fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone.  In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately.  To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Please reference In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Applicant alleges that “Leighton discloses rhamnolipids… [w]hich are entirely unrelated to the compound disclosed in Takizawa.”  As aforementioned, Leighton is cited for its teachings that adipose tissue has a primary role in the pathogenesis of non-alcoholic fatty acid liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH), namely the central (or upper body) obesity phenotype associated with increased visceral fat.  Even modest increased in visceral fat may cause steatosis (column 2, lines 54-64).
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided in support of the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.





Application No. 17/186,226 was filed on 2/26/2021, which is after the mailing of the previous Office Action (this application is a continuation of 16/855,722 and the previously cited double patenting rejection mailed on 11/18/2020 was over application no. 16/855,722):
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 5-7 and 9-11 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Application No. 17/186,226 (referred to herein as ‘226) in view of Leighton (U.S. 8,765,694) and Brownell et al. (WO 2013/181296).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.
Claim 1 of ‘226 recites a method of reducing visceral fat weight with administration of the claimed compound.
‘226 is silent on treatment of nonalcoholic fatty liver disease, including nonalcoholic steatohepatitis.
The teachings of Leighton and Brownell have been set forth supra.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the claimed compound to treat nonalcoholic fatty liver disease, including nonalcoholic steatohepatitis.  One would have been motivated to do so because visceral 

CONCLUSION
No claim is found to be allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628